 ELECTRICAL WORKERS L.OCAL 401321International Brotherhood of Electrical WorkersLocal 401 (Stone and Webster Engineering Cor-poration) and Lee Hill. Case 32-CB-492August 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn April 18, 1980, Administrative Law JudgeEarldean V. S. Robbins issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Couunsel filed an answering brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, InternationalBrotherhood of Electrical Workers Local 401,Reno, Nevada, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order, except that the attached noticei In the fifth paragraph of sec. II. A, of her Declsion, the Admitnisira-tise Law Judge inadverleltly refers to cmploee Curtis Walker a Curti"Williams; in the seventh paragraph of sec III. B, of her Decision, andin n II, the Administrative Law Judge inadvertently refers to ChargingParty Lee Ifill as "Lee2 Respondent has excepted to certain credihility findings made bh theAdnmi,,istrative L,w Judge It is the Board's established policy not tooverrule an admilistrative law judge's resolutions with respect Io credi-billty unless the clear preponderance of all of the relevant evidence con-vinces us hat the resolutions are incorrect Sandard Dry Wall Products.Inc, 91 NLRB 544 (1950). enfd. 188 F2d 3t2 (d Cir 1951). We havecarefully examined the record and find ii basis for reersing her find-itgs:' The Administrative Law Judge concluded that deferral of this matterto arbitration procedure, under the collectile-bargaining agreement is i-appropriate, iasmuch as the interests of the aggrieed employees are i,conflic with the inlterests of the UInion In agreeing with the Adminitra-tive La" Judge i this regard. Member Penello does not. howeser, suh-scribe to her reliance on Geinral .4Antrican Irranportatton CorporaliiJ, 228NLRB 88 (477) Member Peinello cottlltitues to adhere It, his dscitrigposition il ll :h. but finds that his poitlon therei i consistetnt itllthe Adminitirali.e ass Judge', conicilstio thal deferral arbitraitio isnot appropriate ll light of tle e idenlt conflict it illerest iI Ithis CacChairman ailltiig tlild itlt deftr to arbitrtion iii all cclt il thlscase, fr the reaiS, s.et oat ill his disseNCting opiion i (uIu-. r /Iilihd14rl 4 (;ul/ nd Wiitr .Srui,'I (o. lI 12 N R 817 (1 17 1251 NLRB No. 39is substituted for that of the Administrative LawJudge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDE)R OF: THENATIONAL LABOR R. EATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to follow our hiringhall procedure by failing to properly display toapplicants for employment registered on the"out-of-work book," for their selection for dis-patch, requests by employers for the referralof workmen.We will not refuse to dispatch the above-de-scribed applicants for employment to jobs towhich they are entitled.WE WILL NOT refuse to notify employees ofthe resolution of disputes which permit themto return to their previous employment, or failto dispatch them in accordance with the reso-lution of said dispute.WE WILL NOT coercively interrogate em-ployees as to their interviews with agents ofthe National Labor Relations Board.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed them by Section 7 of the Na-tional Labor Relations Act.WE WILL make Lee Hill whole for any lossof earnings he may have suffered by reason ofour refusal to dispatch him to Wing Electricon December 26, 1978, and to Stone and Web-ster Engineering Corporation on February 9,1979, with interest.INTERNATIONAl BROTHERHOOD OFElECTRICAl WORKERS LOCAI 401 322DECISIONS OF NATI()NAL LABOR RELATIONS BO()ARDDECISIONSTA IMILNI' 0 I H CASI.EAR I) DAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Reno, Nevada, on Oc-tober 23, 24, and 25, 1979. The charge was filed by LeeHill, an Individual, and served on International Brother-hood of Electrical Workers Local 401, herein called Re-spondent or the Union, on April 18, 1979. The complaintwhich issued on June 29, 1979, alleges that Respondentviolated Section 8(b)(1)(A) and (2) of the National LaborRelations Act, as amended, herein called the Act. Theprincipal issue herein is whether Respondent has failed toproperly notify Lee Hill and other employees of availa-ble jobs in accordance with its exclusive hiring hall pro-cedures and to dispatch Lee Hill to jobs to which he wasentitled.Upon the entire record, including my observation ofthe demeanor of the witnesses, and upon a considerationof the post-hearing brief filed by the General Counsel,l Ihereby make the following:FINDINGS OF FACT1. JURISDICTIONStone and Webster Engineering Corporation, hereincalled Stone and Webster, is now, and at all times mate-rial herein has been, a Massachusetts corporation doingbusiness at various locations throughout the UnitedStates, including Valmy, Nevada, where it is engaged inthe construction of a power plant. During the 12 monthspreceding the issuance of the complaint herein, Stoneand Webster, in the course and conduct of its businessoperations, purchased and received supplies and materi-als valued in excess of $50,000 directly from suppliers lo-cated outside the State of Nevada.The complaint alleges, Respondent admits, and I findthat Stone and Webster is, and at all times materialherein has been, an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.I. THE Al.lEGED UNFAIR LABOR PRACTICESA. FactsEssentially the complaint alleges that the Union hasfailed to properly refer employees to jobs with Stone andWebster and with Wing Electric at a construction site lo-cated approximately 200 miles from the Union's hiringhall. The site is the construction of a power plant knownas the North Valmy station, herein referred to as theValmy Project. Stone and Webster, the general contrac-tor for the Valmy Project, is party to a power plantI Rcsponden!t" brief w;a., unliicly filed and it, ntiol thaIt he hl. icl heaccepted. Ilotwilhltallding ils ullti]ilIC,'. i , herehby deniedproject agreement which incorporates the applicablelocal agreement to the extent that it is not in conflicttherewith. The local agreement involved herein is thecollective- bargaining agreement between the Union andthe Northern Nevada Chapter of the National ElectricalContractors Association, Inc., effective from June 1,1977, until May 31, 1980, herein referred to as theMaster Agreement. Wing Electric, a contractor perform-ing preliminary work for the barracks, messhall, ware-houses, etc., is signatory to a letter of assent to be boundby the Master Agreement and is also bound by the proj-ect agreement.The Master Agreement provides that the Union shallbe the sole and exclusive source of referrals of applicantsfor employment. The Union's hiring hall is located inReno, Nevada. According to the general procedures ofthe hiring hall, an applicant for employment who is cur-rently unemployed may be registered on the "out-of-work book" upon presentation to the dispatcher or otheravailable office personnel. The applicant is then regis-tered by the dispatcher or other available office person-nel on the out-of-work book in the highest priority groupfor which the applicant is qualified. To maintain one'splace on the out-of-work book one must sign the bookbetween 8 a.m. and 12 noon each Friday.When an employer requests the dispatch of workmento a job someone in the union office fills out an "orderfor men" form reflecting the date of the request, thenumber of workmen requested, the location of the job,and the reporting date. Dispatching is conducted be-tween the hours of 2 and 5 p.m. Monday throughFriday. All calls for workmen are filled in order by call-ing the first applicant in the highest priority group onthe out-of-work book to fill the calls, and so on downthe lists until all jobs have been filled. Each applicant socalled is permitted his choice of the remaining availablejobs. Any applicant may refuse two jobs without losingposition on the out-of-work book. A third refusal resultsin placement at the bottom of the book in the applicants'group. An applicant whose name is called for referral inproper order and is not present or does not answer thecall will be considered as refusing the referral. An appli-cant referred to a job which, through no fault of the ap-plicant, lasts no longer than 10 days-not exceeding 80hours work-retains his previous position on the book.According to John Byrne, the Union's business man-ager, generally telephone dispatches are not made. How-ever, if job orders remain after the out-of-work list is ex-hausted a person who has expressed interest in a particu-lar job may be informed by telephone that the job isavailable. Also, if there is an order from an employer fora specialized skill such as a welder and there is no oneon the out-of-work list with such skill, the Union maycontact by telephone a person who does not currentlyhave a job utilizing this skill to inform him of the joborder. Further, according to Byrne, the Union does notinitiate telephone calls to persons to inform them thatparticular job orders are expected. However, if a personcontacts Respondent to inquire as to when orders forworkmen for particular jobs are expected, they will be ELECITRICAL WORKERS I()CAl. 40132 told if such an order has already been received or givenan estimate as to when an order might he received.Approximately 13 employees w\ere working for Wingon the Valmy Project on Friday, December 22, 1978.2For several weeks there had been some discontentamong the employees concerning lack of materials andsupplies and what they considered to be unwarranteddischarges. On December 22, two employees whosehomes were out of State expressed a desire to leave atnoon so they could commence their travels home. In-stead they were discharged. Later that morning, theother employees discussed their anger at the dischargesand decided to quit en masse, which they did except forthe shop steward and one employee who was absent.Those who quit included Lee Hill, Terry McIntosh,Curtis Williams, David Stewart, and Vernon Howell.At 6:05 p.m., the Union received, by telegram fromWing Electric, an order for workmen with the instruc-tions not to dispatch any of the employees who had justquit. On Tuesday, December 26, Byrne went out to theValmy Project to discuss with Wing these specialinstructions. Wing's position was that the employees whohad quit were not eligible for rehire. The Union's posi-tion was that the collective-bargaining agreement doesnot permit an employer to refuse to hire a former em-ployee unless the employee's previous termination slipfrom the employer indicated "not eligible for rehire,"herein called NERs. As a result of this discussion, Wingagreed to accept the dispatch of the employees who hadquit the previous Friday.According to Byrne and Walter Ducker, assistant busi-ness manager and dispatcher, Byrne then telephonedDucker, told him that the employees who had quit theprevious Friday could return to work for Wing, and in-structed him to dispatch as many of these employees aspossible to Wing. According to Byrne, he wanted to dis-patch the men who had quit because he wanted it to beclear for the future that these men were in fact eligiblefor rehire by Wing Electric.Vernon Howell, who lives in Reno, registered on theout-of-work list on the afternoon of December 22. OnDecember 26, he received a dispatch to Stone and Web-ster to report for work on December 27. Later that day,Ducker telephoned Howell. According to Howell,Ducker asked if he would disregard the dispatch toStone and Webster and take one for Wing. Howell saidhe preferred the Stone and Webster dispatch because heknew the Wing Electric job would not last that long.Ducker said Byrne had gotten the labor problem solvedat Wing Electric and, "for the good of the Union," hewanted those who had quit on December 22 to return toWing. Again, Howell said he did not want to return toWing Electric. According to Howell, Ducker's tone ofvoice then changed, and he seemed somewhat perturbedand ready to abruptly terminate the conversation. At thispoint, Howell said, if it were going to solve the Union'sproblem, he would take the Wing Electric dispatch. Onthe following day, December 27, Howell returned towork for Wing Electric and his Stone and Webster dis-Unlsc,,s ihcrv ,c idcld. ll dal hcrcin i )cccrhmbr .ll h iII1978patch was given to Curtis Walker who had quit WingElectric on December 22 and registered on the out-of-work list on December 20. Ducker denies telling Howellthat the Union wanted him to return to Wing but admitsthat he may have encouraged Howell to do so.Terry Mcintosh lives in Battle Mountain which isabout 23 miles from Valmy. On December 27, Duckertelephoned McIntosh in Battle Mountain, informed himthat the situation at Wing Electric had been straightenedout and that he was attempting to contact everyone whohad been working there because he wanted them toreturn to Wing Electric. McIntosh said he did not wantto return to Wing, he was unsure whether he wanted toaccept the dispatch, but he would come to the hiring hallthe next day and tell Ducker definitely whether hewould accept the dispatch. At the time, Mcintosh wasnot registered on the out-of-work list. The following daywhen Mcintosh went into the hiring hall to register onthe out-of-work list Ducker told him that on the previ-ous day he had sent, by another electrician, a dispatchfor McIntosh to Wing Electric. According to Mcintosh,"under the circumstances I agreed to return to Wing."McIntosh further testified that one of the clerical em-ployees asked Ducker how McIntosh should sign thebook since he had already been dispatched. Ducker toldher to have Mcintosh sign in and stamp it on the clockso there would be a record.David Stewart testified that Ducker telephoned him athis home in Elko, on December 27. Ducker said Byrnehad resolved the problem at Wing Electric and he wouldlike for everyone who had quit to return to the job.Stewart said he would return after January 1. Duckersaid he did not think that was possible and that he wouldhave to return the next day. Whereupon, Stewart said hewould not return. At the time of this telephone conversa-tion, Steward was not on the out-of-work book.Ducker admits he did not attempt to telephone Hill.He also testified that he had a conversation with Hill onDecember 28, but he does not recall what was said. Ac-cording to Ducker, somehow he got the impression thatHill did not want to return to work for Wing Electric.He is not sure whether, on December 28, he offered Hilla dispatch to Wing Electric. Hill admits that he pre-ferred a dispatch to Stone and Webster. How'ever, hetestified that he would have returned to Wing Electric ifhe had received a dispatch.Ducker testified that Byrne telephoned him fromValmy and told him Wing needed seven men for re-placements. Byrne instructed him to contact the menwho had quit and dispatch them back to Wing Electric ifthey wanted to return. Ducker further testified that, "outof common courtesy," he attempted to contact thosewho lived in Elko, Winnemucca, and Battle Mountain,locations closer to Valmy, rather than have them driveinto Reno. Ducker also testified that the situation mightnot have been handled that way had there not been alabor dispute.Byrne first testified that he told Ducker that the prob-lem at Wing Electric had been resolved and that every-one who had been employed at Wing Electric on De-cember 22 except those with NERs would be accepted 324DECISIONS ()F NATIONAL LABOR RELATIONS 1()ARDback to work at Wing Electric. He instructed Ducker tocontact as many of these employees as possible and dis-patch them to Wing if they wanted to return. He furtherinstructed Ducker that the employees who had alreadysigned the out-of-work book were to be treated asanyone else on the out-of-work book but those who hadnot signed were to be treated as recalls.3Byrne testified that Wing Electric had requested sevenworkmen but that he gave Ducker no other instructionsas to any other method of selecting which one to dis-patch to Wing Electric. As a practical matter the instruc-tions he gave Ducker accorded a preference to thoseliving in the Elko and Battle Mountain area since whenthey left Valmy on Friday, December 22, they wouldhave gone home rather than drive into Reno to sign theout-of-work book, and then drive home. On the otherhand, those who lived in the Reno area probably wouldhave signed the out-of-work book.Later Byrne testified that those who had alreadysigned the book were given the opportunity to return toWing outside the normal dispatch procedure and that itwas simply noted on the book that they had returned toWing. Howell and Jim Kelly signed the out-of-workbook, on December 22 and Walker signed on December26. They were all asked if they wished to return toWing. Then Byrne testified that he instructed Ducker totry to get as many of the crew that worked at WingElectric on December 22 back to the Wing Electric jobwhether they were on the books or not. If they hadsigned the book, they were to be treated as all other em-ployees on the book. If they had not signed the book,they could be treated as employees who were subject torecall.On December 28, Hill drove the 300 miles to thehiring hall from his home in Elko. According to Hill,when he arrived at the hiring hall he told Ducker thatStewart had told him that both McIntosh and Stewarthad been called to return to Wing and he inquired whyhe had not been called. Ducker said it was the Christmasseason and he had been busy.Later that day, Hill noticed what he considered an ir-regularity on the out-of-work book involving CurtisWalker. According to Hill he complained to Byrne re-garding Ducker's failute to call him for the Wing job.Byrne said perhaps Ducker had enough men to fill thejob before he got to Hill's name. Hill also inquired howit happened that Walker had quit Wing the previousFriday, yet had not lost his position on the book, and, infact, had moved up a couple of places on the book.Byrne called Ducker in for an explanation, Ducker saidhe could not explain it, that it was probably a mistake byone of the clerical employees.4Hill further testified thatat some point Byrne told him that Walker had been per-mitted to retain his place on the book because everyone' According to Irylle, there is no recall procedurc ptr e. but ill thecase of a work stoppage or dispute where the mcin lea e the loh. I leUnion someitillles tries Io Ilegotiate a procedure wherebh iihc retllrll towork aild retain te status of employees.4 Initially Ilyrne testified that he mlines had been transpoled lin tilprocess of typilng the list and that thie list te5I reviessed was one I liat wSaslyped aflter Walker as dispatched floswe er. vhen it ,sas pillltel u1t toihim Ihat he list , as, typed after thie close of dispatch hours on I I lusda\;he admitted that it could not have been anll error il typingat Wing had quit.5Byrne denies that Hill complainedabout not being called.On December 29, after dispatch, Hill and Stewartwent to the window and looked at the out-of-work-book.Hill asked Ducker if he had learned how Walker hap-pened to move up on the book and receive the Stone andWebster dispatch. According to Hill, Ducker said Hillhad imagined it and Walker had not been moved up onthe book. Hill suggested that the page had beenchanged.6Ducker denied this. Byrne came up and beganshowing Hill dispatch slips and orders, flipping themrather rapidly and without turning the holder around sothat the slips were being shown to Hill upside down.Ducker said he was tired of Hill calling him a crook.Hill said to Byrne, "If you continue going out on thelimb for your fishing buddies and friends, somebody's in-clined to cut the tree out from under you."Hill further testified that, at some point during theconversation, Ducker said that, if Lee did not like theway things were run, he should leave the jurisdiction.Hill said it was not the union way to run out when youfound something wrong, rather you should stay and tryto rectify it. Ducker said, "Well, then go ahead and filecharges if you think you know enough, but you'll bedamn sorry if you do."Byrne testified that, on December 29, he heard Duckersay that he was tired of being called a liar. Byrne thenwent out and asked what was the problem. Hill saidHowell had two dispatches in I day and asked why.Ducker said Howell first accepted a clearance to Stoneand Webster but later returned the clearance and accept-ed one to Wing Electric. Hill asked why Kelly had notreturned to Wing Electric. Ducker said Kelly had beenoffered a dispatch to Wing Electric but had accepted an-other dispatch. Hill inquired how Walker received a dis-patch to Stone and Webster. Ducker said Walker hadbeen offered a dispatch to Wing Electric but had pre-ferred the dispatch to Stone and Webster. Hill saidWalker knew the Stone and Webster call was coming inand had quit Wing Electric in order to take the call.Ducker said then Hill must know something they did notknow, and the record indicated that Walker quit with allthe other men on December 22. Steward testified that hecould not recall the details of the conversations.Hill was dispatched to Wing Electric on January 5. OnJanuary 24 he was discharged by Wing and given anNER. On Friday, February 9, Hill was in the hiring hallavailable for dispatch and desirous of receiving a dis-patch to Stone and Webster because it was closer to hishome, it paid subsistence,7and it was anticipated thatStone and Webster jobs could last for several years. Ste-ward was dispatched by Ducker to Stone and Webster.Accordinlg II the hiring hall rules if lone is separated from t a lobthrough lo fauIlt l oiln s osrl w itll ) 10 das or X1) * ork hours lillolwliigthe dhipatch, oi ne rll i, iclill orle 'S place n the out-of s rk list Wal krhad wdorked t ing fori r ll 1,/2 lass tlill hd orked there for nlotCthall 1O dasi According to ill. urtis Wlkers ailtc ad been oied hack ts.onor hlrce plilces7 SubsitClci 1;a is hlCsl (l tii l,. distaniCe it jobh is fr(ill Reno. sn (stecitho11 gh filll intI ls sIlhbsisteTlcc c* plist s ell h C re irks ill tI Rrlo are a.lie dontgs inn c reL'.C s LI it iLtt' pa ELECTRICAL WORKERS LOCAL 401325Hill was next on the out-of-work book. He asked Duckerhow many workmen had been requested by Stone andWebster. Ducker said only one. Hill, who already hadtwo refusals, then accepted a dispatch to Wing Electricfor February 12 on the chance that his NER would bedisregarded. Wing Electric refused to rehire him.Chet Lawson, chief timekeeper for Stone and Webster,testified that, on February 6, William Roettger, electricalsupervisor, submitted to him a requisition for three jour-neyman wiremen to report on February 12. The requisi-tion also contained the instructions that Lawson shouldspeak to Ducker or Byrne only. He telephoned the orderfor three wiremen in to the Union at or about noon thatday. In response to this order, Stewart was dispatched toStone and Webster on February 9 at 2 p.m. and BillHauver and James Berryman were dispatched at 2 p.m.on February 12. Stewart testified that, when he reportedto Stone and Webster, Leonard asked him if Lee Hilland Terry McIntosh were the other two men coming outto the job that day.8Stewart said no, that only oneStone and Webster job had been called for dispatch.Howell confirms this conversation.Ducker testified that he only received a request forone man to report to Stone and Webster on February 12and that the request came in on February 9 from Fore-man Jim Leonard. The Union's order form reflecting thisalleged request is time and date stamped February 9 at1:35 p.m., is filled out in Ducker's handwriting, andshows that Stewart was dispatched in response to the re-quest.Ducker further testified that he received a request bytelephone from Leonard on February 12 for two men toreport to Stone and Webster on February 13. TheUnion's order form reflecting this alleged request is timeand date stamped February 12 at 1:53 p.m., is filled outin Ducker's handwriting, and shows that Jim Berryman,a member of Respondent's executive board, and JimHauver were dispatched in response to the request.Terry Mcintosh testified that on February 12, afterdispatch hours, Berryman told him that, inasmuch asMcintosh lived in Battle Mountain, he would give Mcin-tosh his referral to Stone and Webster if McIntoshwanted it. McIntosh said he could not take the dispatchunder those circumstances. Later that afternoon, inDucker's presence, Berryman again offered to giveMcIntosh his referral to Stone and Webster. AgainMcIntosh said he could not take the referral under thosecircumstances. At this point, Ducker said, "Don't do itor I'll have Lee Hill jumping down my throat again."On February 20, Hill was still on the out-of-work list.On that day just before dispatching time, according toHill, he asked Byrne when he expected other requestsfor workmen from Stone and Webster. Byrne said hehad just talked to Leonard and Leonard told him itwould be another month before he needed any help. Fol-lowing this conversation, Hill took a 10-day referral to ajob in the Reno area which would permit him to retainhis position on the out-of-work list.Byrne testified that on February 19 or 20, during atelephone conversation, he asked Leonard to give himMcIntosh and Hill had been in he Vallm parking lot hat morningsome indication of his manpower needs in the immediatefuture. Leonard said that at the present he felt he wouldhave sufficient manpower for the next 30-day periodunless some additional work developed or he received arequest to do additional work for which he did not havesufficient manpower. Byrne further testified that, shortlyafter this conversation with Leonard, he related to Hillas nearly as possible the substance of his conversationwith Leonard.Hill admits that he was trying to get in a position onthe out-of-work list so that he could obtain a referral toStone and Webster. To this end he refused referrals, ac-cepted 10-day referrals, and, if he thought it would help,would quit a job in order to be on the out-of-work bookwhen a Stone and Webster call came in. It is undisputedthat this is a common practice among the users of thehiring hall and that they exchange information andrumors as to anticipated requests for men, and securewhat information they can, in this regard, from Respond-ent's staff. Both Ducker and Byrne testified that, if theyare asked when they expect requests for workmen fromspecific employers, they share with them whatever infor-mation they have. McIntosh testified that, in February orearly March, Byrne told him if he heard anything re-garding available jobs at Stone and Webster, he wouldcontact McIntosh and let him know that there would bea request for workmen from Stone and Webster.Lawson testified that in, accordance with a requisitionform from Electrical Superviser Bill Roettger, at orabout 8:30 a.m. on February 21, he telephoned the Unionand requested that three journeyman wiremen be dis-patched to Stone and Webster. The Stone and Websterrequisition requested a reporting date of on or aboutFebruary 21. Al Padilla, Doug Brashear, Dale Childers,and Richard Brown were dispatched on February 22 toreport on February 23. On February 23, when four in-stead of the requested three wiremen reported for work,Lawson so informed Roettger. Roettger said he coulduse four wiremen and changed the requisition from threeto four.Ducker testified that the order for men was made bytelephone by Leonard and that Leonard said, "I wantthree or four men." The Union's order form which re-flects this request is time and date stamped February 22at 1:26 p.m. However, Ducker testified that he recalls re-ceiving the call between 8 a.m. and 12 noon. Accordingto the testimony of Ducker and Byrne, it is not unusualfor an order form to be time and date stamped severalhours after receiving the request. Ducker further testifiedthat, since Leonard said "three or four" men, he sentfour. Al Padilla was the fourth.McIntosh testified that, on February 22, he was belowPadilla on the out-of-work list. He asked Ducker howmany men had been requested by Stone and Webster.Ducker said three. According to McIntosh Ducker didnot reach either him or Padilla on the out-of-work listthat day. However, at the end of the dispatch period,Ducker called Padilla to the window and they engagedin some conversation. McIntosh did not overhear theconversation and Padilla did not testify. 326DECISIONS OF NATIONAL LAB()OR RELATIONS BOARDMcintosh gave a prehearing affidavit in this matter toan agent of the National Labor Relations Board on May16. McIntosh testified that Byrne telephoned him around5 p.m. on May 17. Ducker also participated in the tele-phone conversation. According to McIntosh, Byrneasked if he had talked to the Board agent. McIntosh saidyes. Ducker asked if he had talked to the Board agentregarding Ducker's telephone call to him around Christ-mas. Mcintosh said he had. Ducker asked him to relatewhat was said during that telephone conversation. Mcin-tosh said Ducker telephoned him and asked if he wouldreturn io work for Wing. McIntosh said he was not surebut would come to Reno the next morning and giveDucker his decision. Ducker asked if he had talked toMcIntosh's wife and she had told him McIntosh wouldreturn to work for Wing. McIntosh said no. Byrne saidthe telephone call was probably where the Union was introuble. Byrne asked McIntosh to come into the office tosign some papers for his unemployment appeal.Byrne denies that he had a telephone conversationwith McIntosh on May 17. He admits that McIntosh didcome into his office on May 17 in connection with theunemployment appeals matter. At that time, according toByrne, he did ask McIntosh if the Board agent contactedhim on the previous day. McIntosh said yes. Byrnedenies asking McIntosh what he told the Board agent orstating anything to the effect that the Union was in trou-ble. Wendy Jones, Respondent's office manager, testifiedthat during the late afternoon of May 16 or 17 she tele-phoned McIntosh and asked him to come into the officeimmediately to see Byrne regarding his unemploymentappeal.B. ConclusionsThe complaint alleges that Respondent unlawfullyfailed to inform Hill of, or dispatch him to, an availablejob with Wing Electric on December 26 and 28, failed topost a job referral to Stone and Webster or to dispatchHill to said job on February 9, and, on February 21, de-layed the posting of a job referral for Stone and Web-ster, in order to give preference to some employees usingthe hiring hall over other employees. Respondent con-tends that this matter should be deferred to the arbitra-tion procedures under the collective-bargaining agree-ment. I find that such deferral is inappropriate inasmuchas the interests of the aggrieved employees are in conflictwith that of the Union. International Association ofBridge, Structural and Ornamental Iron Workers, LocalNo. 433 (The Associated General Contractors of Califbrnia,Inc.), 228 NLRB 1420 (1977); General American Trans-portation Corporation, 228 NLRB 808 (1977).Section 8(b)(2) makes it an unfair labor practice for alabor organization to cause or attempt to cause an em-ployer to discriminate against an employee in regard tohire or tenure of employment or any term or conditionof employment or to encourage or discourage member-ship in any labor organization. It is well established that,when a union prevents an employee from being hired, ithas demonstrated its influence over the employee and itspower to affect his livelihood in so dramatic a way thatthe Board will infer that the effect of its action is to en-courage union membership on the part of all employeeswho have perceived such exercise of power. Hlowever,this inference may be overcome if the interference is pur-suant to a valid union-security clause or where the factsshow that the union's conduct was necessary for its ef-fective performance in its representative status. Accord-ingly, the Board has consistently found a violation ofSection 8(b)(1)(A) and (2) of the Act where a union hasdiscriminatorily refused to refer an employee for employ-ment pursuant to a contractual exclusive referral system.International Union of Operating Engineers, Local 18,AFL-CIO (Ohio Contractors Assn.), 204 NLRB 681(1973); Local Union 675. International Brotherhood ofElectrical Workers, AFL-CIO (S & M Electric Co.), 223NLRB 1499 (1976): International Association of Bridge,Structural and Ornamental Iron Workers, Local No. 433(The Associated General Contractors of California, Inc.),228 NLRB 1420 (1977); Painters Local Union Vo. 1555affiliated with the International Brotherhood of Paintersand Allied Trades, AFL-CIO, 241 NLRB 741 (1979);Plumbers and Steamfitters Local No. 40, United Associ-ation of Journeymen and Apprentices of Plumbers and Pipe-fitting Industrv of the United States and Canada, AFL-CIO (Mechanical Contractors Associations of Washington),242 NLRB 1157 (1979).Here Respondent took steps to obtain the rehire of em-ployees who quit the employ of Wing Electric with thealleged intent of according preferences to those wholived in the Elko-Battle Mountain area, an area relativelyclose to the worksite and 200 to 300 miles from theUnion's hiring hall.9Although Ducker telephoned othersin the group of employees who quit Wing Electric, tooffer them an opportunity to return to work for WingElectric, Ducker did not telephone Hill to offer him anopportunity to return to Wing Electric.Furthermore, when Hill came into the hiring hall onDecember 28, Respondent still failed to offer him an op-portunity to return to Wing Electric even though, at thattime, only six wiremen had been dispatched in responseto Wing Electric's request for seven wiremen. Since Re-spondent failed to accord Hill the same opportunity toreturn to work at Wing Electric and since Respondenthas failed to establish that such conduct was necessaryfor its effective performance as a statutory representa-tive, I find that, by failing to dispatch Hill to Wing Elec-tric on December 26, 27, 28, or 29, Respondent has vio-lated Section 8(b)(1)(A) and (2) of the Act.As to the alleged refusal to dispatch Hill to Stone andWebster on February 9, I credit Lawson that, on Febru-ary 6, he requested three journeyman wiremen. In thisregard, I note that Lawson's testimony is corroboratedby the Stone and Webster requisition form, Lawson'srecord of toll calls placed from his telephone whichshows that Lawson placed a call to the Union at noonon February 6, and the Stone and Webster telephone billwhich shows that telephone calls were placed to theUnion's telephone number at 11:57 and 11:45 a.m. onFebruary 6." lihc procedure discd b Responden for handling he 'ing Elec-Iric silua;lion. hile nol in accordance ilth Ihe con , .:lual referral pro-cedure, v;,is illdr (he circumslralnce a 'alid app ac 11o a prohlem, thich did nort fil precisely into lhe normal referral si uafio, El.ECTRICAL WORKERS I.OCAI. 401327I do not credit Ducker that he received a request forone wireman from Leonard on February 9 and a requestfor two wiremen from Leonard on February 12. In sup-port thereof, Respondent refers to the Union's order-for-men forms date and time stamped February 9 at 1:35p.m. and February 12 at 1:53. However, the Stone andWebster telephone bill shows that the only telephone callmade to the Union on February 12 was made at 2:58p.m. 1 Furthermore, Lawson, a disinterested witnesswho impressed me as being an honest and reliable wit-ness, creditably testified that Leonard had no authorityto order workmen, and Stewart and Howell creditablytestified that on February 12 when Stewart reported towork Leonard inquired as to the identity of the othertwo men who had been requested.The record establishes that, on February 6, Stone andWebster placed an order for three journeyman wiremento report on February 12. Only one was dispatched onFebruary 9. The record establishes no legitimate reasonfor the failure to dispatch three wiremen as requested byLawson. Hill was known to be desirous of a referral toStone and Webster and he would have been next in lineto take a Stone and Webster dispatch if three wiremenhad been dispatched. I find that the other two Stone andWebster dispatches were deliberately held back to de-prive Hill of a referral to Stone and Webster, and in con-summation of Ducker's December threat that Hill wouldbe sorry if he persisted in complaining regarding the op-eration of the hiring hall. Accordingly, I find that byfailing to display all requests for workmen and the conse-quent refusal to accord Lee an opportunity to select a re-ferral to a job with Stone and Webster at the ValmyProject on February 9, Respondent has violated Section8(b)(1)(A) and (2) of the Act."II further find that on February 21 at or around 8:30a.m. Lawson telephoned Respondent and placed anorder for three men to report on or about February 21.Nevertheless, the order was not made available duringthe February 21 dispatch period. Rather, it was madeavailable for the first time on February 22 and even thenthe order form failed to indicate the number of men re-quested. Further, after the dispatch period was over,Ducker apparently indicated to Padilla that there was apossibility that Stone and Webster would accept a fourthdispatch. In any event, Padilla was given a dispatch afterthe close of the dispatch period and subsequently Stoneand Webster did, in fact, accept the fourth dispatch.These actions were clearly contrary to the contractualreferral procedure and Respondent offers no valid reasonfor its deviation therefrom. Accordingly, I find that Re-in Although the ecidence does idlcale that Respondentl' staff wasrather lax as to ils use of the ime and date stamp. it also inldicate, thatany error a Io time flo,s rorm failure to immcdiatclk time and da;lestamp an order or registration slip, etc Thus, an order might ve stampedsometime after it as receied Hitoc er. there wAould appear to he nolegitimate or iadvertent reasoln , hy an order form ould he stampedfor a itre prior to the time the order w;as receled There %.as no ci-dence to indica;le that the tinmclock x al, out of order on that parliiculardateI' In the circumstance% I would find such conduct ti he IOiatliCL i'the Act cen i thie hsetce of all etsidence f specific hot ililt toalrdI eec I further find tha;l. if Hill had hbeen accorded Ihe opporilunit.l henould have elected a dipalch ti Stne and ,ehtcr ad thus Ilitt Re-spondent effectivtel refused dispatch itill to Solc and Whesterspondent violated Section 8(b)(1)(A) and (2) of the Actby its failure on February 21 to display, to employees onthe out-of-work book, the order for three wiremen forStone and Webster and by reserving for Padilla the pos-sible fourth dispatch to Stone and Webster.The complaint also alleges that Respondent violatedSection 8(b)(l)(A) by Ducker's and Byrne's interrogationof McIntosh as to his interview with a Board agent. Icredit McIntosh as to this conversation. I found Byrne tobe an unreliable, evasive witness whose testimony wasinconsistent in a number of regards. Inasmuch as a unionwho operates an exclusive hiring hall has the potential tocontrol the employment status of employees and Re-spondent has certainly shown, both generally and specifi-cally as to Mcintosh, its willingness to unlawfully manip-ulate the hiring hall procedure in order to bestow andwithhold employment opportunities, I find that such in-terrogation without an expressed legitimate purpose andwithout assurance against reprisals is coercive and thusviolative of Section 8(b)(1)(A).CONCI USIONS Oi LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. Stone and Webster Engineering Corporation is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.3. Respondent has violated Section 8(b)(1)(A) and (2)of the Act by failing to notify Lee Hill that he couldreturn to his employment with Wing Electric and to dis-patch him to said job on December 26, 27, 28, or 29.1979; by failing to properly display during the dispatchperiod on February 9, 21, and 22, 1979, all requests forworkmen from Stone and Webster; and by failing to dis-patch Lee Hill to a job with Stone and Webster on Feb-ruary 9, 1979.4. Respondent has violated Section 8(b)(I)(A) of theAct by coercively interrogating an employee as to his in-terview with a Board agent.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend thatRespondent cease and desist therefrom and take certainaffirmative action to effectuate the purposes of the Act.Having found that Respondent has unlawfully failed todispatch Lee Hill on December 26 to a job with WingElectric and on February 9 to a job with Stone andWebster, it is recommended that Respcndent make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him. All loss of earn-ings is to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestcomputed in accordance with Florida Steel Corporation,231 NLRB 651 (1977) '1"i Se. getterlls, IAi Pli .himg & Ilulirmi (. 138 NI R 71ih ('962 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 3The Respondent, International Brotherhood of Electri-cal Workers Local 401, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Refusing to follow its exclusive hiring hall proce-dure by failing to properly display to applicants for em-ployment registered on the out-of-work book for theirselection for dispatch requests by employers for the re-ferral of workmen and refusing to dispatch said appli-cants to jobs to which they are entitled.(b) Refusing to notify employees of the resolution of adispute which permits said employees to return to theirprevious employment and failing to dispatch employeesin accordance with the resolution of said dispute.(c) Coercively interrogating employees as to their in-terviews with Board agents.(d) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:1 In the event no exceptions are filed as provided h Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopied by the Board andbecome its findings, conclusions, and Order. and all ohjections theretoshall he deemed waived for all purposes.(a) Make Lee Hill whole for any loss of earnings hemay have suffered by reason of Respondent's discrimina-tion against him in the manner and to the extent set forthin the section herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its business and hiring hall copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 32, after being duly signed by Respondent's au-thorized representatives, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Mail or deliver to the Regional Director forRegion 32 signed copies of said notice for posting byWing Electric and Stone and Webster Engineering Cor-poration, provided those employers are willing, at theirplace of business at the Valmy Project.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Union has taken to comply here-with.14 i the ceent that this Order is enforced by a Judgment iof a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relatiions Board" shall read Postled I'ursu-ant To a Judgmcnt f the United States Courl f Appeals Lnifirciing an()rder (if the Ntionial labor Raltions Board 